          Case 8:20-cr-00146-DOC Document 91 Filed 08/11/21 Page 1 of 2 Page ID #:940

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                  CRIMINAL MINUTES – GENERAL


Case No.        8:20-cr-00146-DOC                                              Date: August 11, 2021


Present: Hon. Karen E. Scott, United States Magistrate Judge

Interpreter: n/a
                Jazmin Dorado                                 n/a                                 n/a
                  Deputy Clerk                   Court Reporter / Recorder               Assistant U.S. Attorney

  U.S.A. v. Defendant(s)         Present Cust     Bond               Attorney(s) for Defendant(s): Present App Ret

  Jason Fong                                       x                 Karen Kenney                                  x


Proceedings:(IN CHAMBERS)                   Order Granting in Part and Denying in Part
                                            Government’s Ex Parte Application (Dkt. 90)

        On February 26, 2021, the Magistrate Judge imposed conditions for pretrial release. (Dkt.
40.) Those conditions included prohibitions against (1) possessing or having access to any device that
offers internet access except as approved by PSA and (2) using social media platforms and instant
messaging applications. Regarding restrictions on internet usage, the order also provided, “In order
determine compliance, you agree to submit to a search of your person and/or property ….” (Id. at 4.)

       In including this search condition, the Magistrate Judge understood “property” to include
electronic devices that offer internet access. As stated at the detention hearing, the Magistrate Judge
believed and intended that PSA would install usage-monitoring software on any approved device(s)
capable of monitoring Defendant’s internet usage for compliance with use-related restrictions, such as
the prohibition against using social media. (Dkt. 50 [transcript].)

       Per the Government’s motion (Dkt. 90), PSA has interpreted the above-described conditions as
neither authorizing a search of electronic devices nor use of monitoring software. The Court
GRANTS the Government’s motion and hereby clarifies the search conditions announced at the
detention hearing as follows.

         Defendant shall submit to a search of his person and/or property, including computer
         hardware and software, by the Supervising Agency in conjunction with the U.S. Marshal.
         The Supervising Agency is authorized to use computer monitoring software to determine
         compliance with the Court’s conditions.

///

///


CR-11 (04/15)                                   Criminal Minutes – General                     Page 1 of 2
          Case 8:20-cr-00146-DOC Document 91 Filed 08/11/21 Page 2 of 2 Page ID #:941

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                              CRIMINAL MINUTES – GENERAL



       The Court DENIES the Government’s motion requesting revised language describing the scope
of Defendant’s location monitoring. The existing order accurately reflects that the Magistrate Judge
gave PSA discretion to determine the appropriate scope of Defendant’s home confinement while on
pre-trial release. At the detention hearing, the Magistrate Judge stated examples of how PSA might
exercise that discretion, but those examples were not intended to circumscribe PSA’s discretion.

         IT IS SO ORDERED.

                                                                     Initials of Deputy Clerk JD




CR-11 (04/15)                           Criminal Minutes – General                Page 2 of 2
